DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
	The instant application has been filed as a Continuation of 13/229,277 and 14/812,087; however, the instant claims contain subject matter not disclosed in the priority documents.  In particular the limitations of claims 6 and 7 are not disclosed in the parent applications.  The instant application is therefore treated as a CIP, and claims 6 and 7 are given the instant applications filing date.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drevon (Enzyme Immobilization into Polymers and Coatings University of Pittsburgh, School of Engineering, 2002, Pittsburgh, PA, USA).
Regarding claim 1 and the limitation “A process of facilitating removal of a fingerprint from a substrate or a coating comprising: providing a base, the base comprising a first polyoxyethylene, said first polyoxyethylene independent of an enzyme; associating one or more polymeric moieties of a second polyoxyethylene with an enzyme to form a chemically modified enzyme; dispersing said chemically modified enzyme in a base to form a water-stabilized active 
Regarding claim 2 and the limitation “wherein said dispersing results in protein particles with an average particle diameter of less than 5 micrometers”, Applicant teaches that the use of PEGylated enzyme in the polymer base results in small particle/aggregate size such as the size now claimed (Example 4, [0113]-[0116] of the USPGPub 20160024349 of the instant application).  Thus the method and compositions of Drevon which also teaches the use of PEGylated enzymes in the polymer base would inherently result in similar sized aggregates/particles.  In addition single molecules of enzyme can be considered particles having a diameter of less than 5 micrometers, and would be expected to be found within the polymer foam at some level.  
Regarding claim 5 and the limitation “wherein said first polyoxyethylene has a molecular weight between 1,000 and 15,000 Daltons.” Drevon teaches forming polyurethane foams with the DFP enzyme incorporated within using prepolymers comprising polyoxyetheylen with 
The above reference anticipates the claim subject matter. 

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jia-2 (USPGPub 20130065291/IDS submitted).
Regarding claims 6 and 7 and the limitations “wherein said second polyoxyethylene has a molecular weight of 10,000 Daltons or greater”, and “wherein said second polyoxyethylene has a molecular weight of 12,000 Daltons or greater.”, Jia-2 teaches forming a base with a first PEG associated with the base and independent of the enzyme and second PEG chemically modifying the enzyme ([0024]).  Jia-2 teaches forming the base Jia teaches that the second PEG which modifies the enzyme may be up to 100k Daltons ([0072]).  Around 90% of the range taught by Jia is encompassed by the instantly claimed range.  The range of Jia-2 thus anticipates the instantly claimed range.   
Jia thus teaches the active steps claimed and anticipates the claim subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jia (USPGPub 20120276617/IDS submitted).
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jia (USPGPub 20120276617/IDS submitted).
 The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1 and the limitation “A process of facilitating removal of a fingerprint from a substrate or a coating comprising: providing a base, the base comprising a first polyoxyethylene, said first polyoxyethylene independent of an enzyme; associating one or more polymeric moieties of a second polyoxyethylene with an enzyme to form a chemically modified enzyme; dispersing said chemically modified enzyme in a base to form a water-stabilized active coating material”, Jia discloses water stabilized coating compositions comprising a base, a first polyoxyethylene (PEG) associated with the base, enzymes, and a second PEG associated with 

Regarding claim 2 and the limitation “wherein said dispersing results in protein particles with an average particle diameter of less than 5 micrometers”, Jia is silent about enzyme aggregates within the base and does not disclose or claim a size of aggregate of the enzyme within the composition.  Enzyme aggregates however refer to the enzyme within the polymer base and do not appear to require any specific additional step to form.    Jia teaches vigorously mixing chemically modified, i.e. PEGYlated, enzyme with polymer base to form the composition ([0087]). Applicant teaches in the instant specification that the use of PEGylated enzyme in the polymer base results in small particle/aggregate size such as the size now claimed (Example 4, [0113]-[0116] of the instant USPGPub of the application),([0115]).  As Jia teaches using enzymes with the same modification as applicant and teaches mixing them into polymer base to form the composition, and applicant teaches that the formation of well dispersed small aggregates is due to the PEG modification, a prima facie case of inherency has been established that the compositions of Jia will have aggregates with an average size under 5 micrometers.    In addition single molecules of enzyme can be considered particles having a diameter of less than 5 micrometers, and would be expected to be found within the polymer foam at some level.  

Regarding claims 3 and 4 and the limitations “further comprising coating a substrate with said active coating material such that said enzyme is capable of enzymatically degrading a 
Regarding claim 5 and the limitation “wherein said first polyoxyethylene has a molecular weight between 1,000 and 15,000 Daltons.” Jia teaches the first PEG may have a molecular weight of 1,000 to 15,000 Daltons ([0010]).
Regarding claims 6 and 7 and the limitations “wherein said second polyoxyethylene has a molecular weight of 10,000 Daltons or greater”, and “wherein said second polyoxyethylene has a molecular weight of 12,000 Daltons or greater.  ”, Jia teaches the second PEG may have a masss of up to 15,000 Daltons ([0010]), and further teaches that the second PEG may have a mass of upto 100,000 Daltons ([0054]).  
Regarding claims 8 the limitation “wherein the second polyoxyethylene is a branched polyoxyethylene.”, Jia teaches the use of branched PEG molecules ([0008]).
Jia thus teaches the active steps claimed and anticipates the claim subject matter.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDaniel (USPGPub 20090238811/IDS submitted).
Regarding claim 1 and the limitation “A process of facilitating removal of a fingerprint from a substrate or a coating comprising: providing a base, the base comprising a first polyoxyethylene, said first polyoxyethylene independent of an enzyme; associating one or more polymeric moieties of a second polyoxyethylene with an enzyme to form a chemically modified enzyme; dispersing said chemically modified enzyme in a base to form a water-stabilized active coating material”,  McDaniel teaches antifouling compositions/coatings (Abstract).  McDaniel teaches that the coating contains enzymes such as lipolytic and protease enzymes ([0010]). These enzymes are capable of hydrolyzing components of fingerprints and are thus capable of facilitating the removal of fingerprints.  McDaniel teaches that the enzymes are incorporated into a composition which contains components which can be considered a polymer base such as urethane, cellulose, and acrylic ([0161]-[0202]).  

McDaniel further teaches that the composition can comprise polyoxyethylene as a protectant and gives PEG 8000 as an example ([0754]), i.e. teaches a fist polyoxyethylene associated with the base but independent of the enzyme.   McDaniel further teaches that the composition can comprise a number of polyoxyethylenes as a wetting agent ([1213]-[1214]), i.e. teaches other embodiments in which a first polyoxyethylene is associed with base but independent of the enzyme.   McDaniel further explicitly teaches admixing and dispersing components ([0556], [0653], [0380], [0382], [1212], [1216], [1267], [01880]).
Regarding claim 2 and the limitation “wherein said dispersing results in protein particles with an average particle diameter of less than 5 micrometers”, Applicant teaches in the instant specification that the use of PEGylated enzyme in the polymer base results in small particle/aggregate size such as the size now claimed (Example 4, [0113]-[0116] of the instant USPGPub of the application).  As Jia teaches using enzymes with the same modification as applicant and teaches mixing them into polymer base to form the composition, and applicant teaches that the formation of well dispersed small aggregates is due to the PEG modification, a prima facie case of inherency has been established that the compositions of Jia will have aggregates with an average size under 5 micrometers.    In addition single molecules of enzyme can be considered particles having a diameter of less than 5 micrometers, and would be expected to be found within the polymer foam at some level.  

Regarding claims 3 and 4 and the limitations “further comprising coating a substrate with said active coating material such that said enzyme is capable of enzymatically degrading a component of a fingerprint in contact with said active coating material”, McDaniel teaches antifouling compositions/coatings (Abstract).  McDaniel teaches that the coating contains enzymes such as lipolytic and protease enzymes ([0010]). These enzymes are capable of hydrolyzing components of fingerprints and are thus capable of facilitating the removal of fingerprints.
Regarding claim 5 and the limitation “wherein said first polyoxyethylene has a molecular weight between 1,000 and 15,000 Daltons.” McDaniel further teaches that the composition can comprise polyoxyethylene as a protectant and gives PEG 8000 as an example ([0754]), i.e. teaches a fist polyoxyethylene associated with the base but independent of the enzyme.   McDaniel teaches an exemplary PEG within the instantly claimed range and thus renders obvious the instantly claimed range.  
Regarding claims 6, 7, and the limitations “wherein said second polyoxyethylene has a molecular weight of 10,000 Daltons or greater”, and  “wherein said second polyoxyethylene has a molecular weight of 12,000 Daltons or greater.  ”, McDaniel teaches that PEGylating enzymes aid in solubilization of enzymes ([0641]-[0642]), as such the length or size of the PEG used would be viewed as a result effective variable to one of ordinary skill in the art.   One of ordinary skill in the art would thus find that the size of PEG used could be optimized.  
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general 
Regarding claim 8 and the limitation “wherein the second polyoxyethylene is a branched polyoxyethylene.”, McDaniel does not disclose if the PEG is branched or unbranched; however, one of ordinary skill in the art would immediately envisage both these species of PEG based on the teaching of the genus PEG, which comprises the two species branched and unbranched. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims -19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,121,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of forming the coating of claims 1-9, recited in claims 10-14, falls within the scope of the instantly claimed .  

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16258567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because forming the composition of claims 1-9 using the method of claims 10-17 will result in practicing of the instantly claimed steps as the ‘567 claims the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus a claimed embodiment of ‘567 falls within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16724682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because forming the composition of claims 1-9 using the method of claims 10-18 will result in practicing of the instantly claimed steps as the ‘682 claims the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus a claimed embodiment of ‘567 falls within the scope of the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16903028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because forming the composition of claims 1-19 using the method of claims 20-30 will result in practicing of the instantly claimed steps as the ‘028 claim the use of lipase which is an enzyme capable of facilitating a fingerprint.  Thus a claimed embodiment of ‘028 fall within the scope of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657